Citation Nr: 1014360	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim.  

The appellant provided testimony at a hearing conducted via 
video-conference in March 2010.  A transcript of this 
hearing, conducted by the undersigned Veterans Law Judge, is 
of record.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a bilateral 
foot disorder was denied in an April 2002 rating decision; 
the Veteran submitted a notice of disagreement to the 
decision in May 2002, and a statement of the case (SOC) was 
mailed to him in August 2002; however, the Veteran failed to 
perfect his appeal by the submission of a substantive appeal.  

2.  The evidence added to the record since the April 2002 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
bilateral foot disorder or otherwise raise a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

Since the final April 2002 rating decision, new and material 
evidence has not been presented to reopen the claim of 
service connection for a bilateral foot disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  


In the present appeal, the appellant was provided notice that 
met these requirements in a letter dated in June 2006.  This 
letter met the timing requirement as it was sent before the 
August 2006 rating decision.  Moreover, the content of the 
notice, including enclosures "What the Evidence Must Show" 
and "How You Can Help and How VA Can Help You," provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

With regard to the considerations regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought, there 
is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In the June 2006 letter, the Veteran was advised of 
both the type of evidence needed to reopen his claim of 
service connection and what was necessary to establish 
entitlement to the claimed benefit.  Although the June 2006 
letter looked at the bases for the denial of service 
connection as set out in a rating decision dated prior to the 
RO's April 2002 final decision, the Veteran was essentially 
informed of the bases used by the RO in its final April 2002 
denial of his claim.  The Board considers this June 2006 
notice letter error to be harmless since there is no evidence 
it affected the fairness of the adjudication.  In addition, 
the letter made clear that, since the April 2002 RO decision, 
the crux of this case depended on showing that he in fact had 
a current bilateral foot disorder which had been either 
incurred in or aggravated by his service.  Accordingly, 
further development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

The Board is mindful of the Veteran's request, raised on his 
behalf by his representative in the course of the March 2010 
hearing, that the Veteran be afforded a VA examination so 
that it could be determined if his claimed disorder had been 
"permanently aggravated" as a result of service.  See page 
three of hearing transcript (transcript).  As to any duty to 
provide an examination and/or seek a medical opinion, the 
Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below, new and material evidence has not been 
received sufficient to reopen the previously denied service 
connection claim for a bilateral foot disorder. Thus, an 
examination is not necessary.  And, as VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Here, the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The Veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  

Factual Background

The service treatment records, including a December 1965 
induction examination report and a January 1969 separation 
examination report, show no complaints or findings relevant 
to the Veteran's feet.  The Report of Medical History, 
completed by the Veteran in the course of his separation also 
shows that he denied ever having "foot trouble."  The 
medical records also included a document dated in August 
1990, and stamped by the "National Personnel Records 
Center," which indicated that no other medical records were 
on file.  


The Veteran sought service connection for a foot disorder in 
July 1990.  See VA Form 21-526.  A rating decision dated in 
September 1990 denied service connection for a bilateral foot 
condition.  He did not file a timely appeal after receiving 
notice of the denial in September 1990.

He sought to reopen his claim in January 1997.  He noted that 
at his February 1966 service entry he mentioned the severity 
of his flat feet, together with pronounced marked pronation, 
and other problems associated with his feet, including 
tenderness of the plantar surfaces of his feet.  

Evidence received by VA in May 1997 includes a January 1994 
progress note which shows a diagnosis of pes planus, January 
1997 VA X-ray findings showing essentially normal bilateral 
foot findings, and a March 1997 letter from a private 
podiatrist.  The podiatrist indicated that he had treated the 
Veteran for complaints of bilateral foot pain.  His diagnosis 
was rear foot instability with excessive pronation 
bilaterally.  He added that this condition developed 
"through the years."  

A May 1997 letter from a private physician shows that he 
treated the Veteran for bilateral congenital club feet.  The 
letter added that the Veteran had been treated as a child 
with external manipulation and casting.  He added that this 
resulted in very little correction of the Veteran's 
congenital club feet and bilateral flat feet.  The Veteran 
provided a history of having severe pain in his feet since 
his service discharge.  The physician commented that the 
Veteran should not have been inducted into the military due 
to the condition of his feet, and that the condition should 
be considered to have been aggravated during his military 
service.  

A VA Form 21-3101, dated in August 1997, shows that a search 
for additional service treatment records was unsuccessful.

Service connection was again denied for a bilateral foot 
disorder in August 1997.  The Veteran perfected an appeal of 
the denial of the claim.  


The Board, in a September 1998 decision, found that new and 
material evidence had not been submitted to reopen his claim 
for entitlement to service connection for a bilateral foot 
disorder.  

The Veteran again sought to reopen his claim in September 
2001.  See VA Form 21-4138.  

An April 2002 rating decision found that new and material 
evidence had not been provided to reopen the Veteran's 
service connection claim for a bilateral foot disorder.  The 
RO determined that the Veteran's preexisting foot disorder 
had not been aggravated by his military service.  The RO 
added that there was no medical evidence which showed that 
his bilateral foot disorder worsened as a result of his 
service.  While the Veteran thereafter submitted a notice of 
disagreement in May 2002 and a SOC was later provided to the 
Veteran in August 2002, he did not perfect his appeal by the 
submission of a substantive appeal.  

The Veteran sought to reopen his claim for his claimed 
bilateral foot disorder in June 2006.

Records received after the Veteran sought to reopen his claim 
in June 2006 include an August 2001 private medical record 
which includes a diagnosis of pes planus and degenerative 
joint disease of the subtalar joint of the right foot.  The 
record also noted that the Veteran had a club foot disorder 
as a child.  Foot orthoses were to be made for the Veteran.  

A July 2006 VA outpatient record includes a diagnosis of pes 
planus.  

A February 2008 letter from a private podiatrist shows that 
the Veteran was examined.  The examination findings 
reportedly showed a flat foot structure which was bilaterally 
symmetrical.  The Veteran was referred to another private 
podiatrist, A. H., DPM, for a surgical consultation.  


A March 2008 letter from a private podiatrist, A. H., DPM, 
shows that the Veteran had been seen for bilateral severe pes 
planus and posterior tibial tendon dysfunction.  The Veteran 
was noted to have been born with club foot deformities 
treated with manipulation and serial casting, with the 
resultant treatment leading to his severe pes planus 
deformity.  The Veteran was informed he needed surgical 
fusions to eliminate his complaints of pain.  

The Veteran testified before the undersigned at a March 2010 
hearing that his preexisting flat feet disorder, while not 
symptomatic at the time of his service entry, was permanently 
aggravated by his military service.  See page two of 
transcript.  His representative commented that a heightened 
duty to assist existed as the Veteran's service treatment 
records were unavailable; as noted above, however, this is 
not the case.  Id.  The Veteran did testify that he was 
treated on numerous occasions while in the military (see page 
six of transcript), such records are not on file; however, as 
noted above, all available service treatment records have 
been associated with the record.  The Veteran was noted to 
have informed his representative that he had been privately 
treated in 1972 but that these records were not available.  
See page three of transcript.  It was also mentioned that he 
had not been provided an examination in order to ascertain 
whether his preexisting disorder had been aggravated in the 
military.  Id.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands -- that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection -- must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this case, although a disorder manifested by flat feet was 
not "noted" on the Veteran's induction examination, the 
above-discussed evidence, taken as a whole, constitutes clear 
and unmistakable evidence that the Veteran's claimed 
bilateral foot disorder preexisted service.  A history of 
disorders of the feet has been described by more than one 
physician as well as by the Veteran himself.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, as a matter of law, the presumption of soundness is 
rebutted by clear and unmistakable evidence of the veteran's 
own admission of a pre-service history of medical problems 
during clinical evaluations.  See Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

Service connection for a bilateral foot disorder was denied 
by the RO in April 2002.  As noted, the RO determined that 
the Veteran's preexisting foot disorder had not been 
aggravated by his military service.  The RO added that there 
was no medical evidence which showed that his bilateral foot 
disorder worsened as a result of his service.  That RO 
decision is final.  38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.


For the evidence to be new and material in this case, it must 
show that that the Veteran's preexisting bilateral foot 
disorder was aggravated (i.e., underwent an increase in 
severity) during his period of active service.  

The evidence received since the April 2002 RO decision does 
not relate to a previously unestablished fact that would tend 
to substantiate the Veteran's claim.  Significantly, the 
material associated with the claims folder since April 2002 
fails to reveal that the Veteran's preexisting foot disorder, 
a congenital club foot condition later manifested by pes 
planus, was aggravated during his military service.  To this, 
the Board finds significant the findings set out as part of 
the Veteran's January 1969 separation examination which found 
that clinical evaluation of the Veteran's feet was normal.  
Further, at that time the Veteran provided a history of never 
having had problems with his feet.  Evidence must show that 
the Veteran's preexisting bilateral foot disorder worsened 
during his service, and neither the medical records 
associated with the record since the April 2002 rating 
decision, nor comments supplied by various medical providers 
as part of those records, provides such an opinion as to 
aggravation.  The Board parenthetically notes that such an 
opinion was provided in May 1997, before the last final April 
2002 rating decision.  

The Board again notes that it has been determined that clear 
and unmistakable evidence exists to support a finding of a 
preexisting foot disorder, which, based on the facts of this 
case, is not shown to have worsened as a result of his 
service.  Even if the Veteran's instant claim was to be 
considered on a direct basis, the medical evidence is devoid 
of a nexus between the Veteran's military service and the 
current disability.

Regarding the Veteran's claim for entitlement to service 
connection, he is a layperson, and his statements alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions, by 
themselves, cannot constitute competent evidence that tends 
to substantiate his claim of service connection.  Without 
assessing the credibility of his arguments, the Board finds 
the Veteran's contentions to be of no probative weight for 
the purpose of reopening the claim.


Accordingly, new and material evidence has not been received 
to reopen the Veteran's claim of service connection for a 
bilateral foot disorder.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral foot disorder 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


